Citation Nr: 0001524	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1977.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1994 rating decision of the Regional Office (RO) 
which denied the veteran's claim for service connection for a 
right ankle disability.

In a statement dated in February 1999, the veteran withdrew 
his appeal with respect to claims for service connection for 
a back disability, post-traumatic stress disorder and a 
personality disorder.  Accordingly, this decision will be 
limited to the issue noted on the preceding page.

The veteran requested a hearing before a Member of the Board 
at the RO on his substantive appeal in June 1995.  He failed 
to report for such a hearing in February 1997, but requested 
another travel board hearing in August 1998.  He testified 
before a hearing officer at the RO in February 1999.  By 
letter dated in December 1999, the veteran was asked to 
clarify whether he wanted to attend a hearing before the 
Board.  The veteran responded in January 2000 and indicated 
that he did not want a hearing.  

By rating decision dated in January 1990, the RO adjudicated 
the veteran's claim for service connection for ankle pain.  
It was indicated that his service-connected bilateral pes 
planus included his arthralgia of both ankles, which could 
not be separately evaluated, since it was a symptom of his 
service-connected condition and was included in its 
evaluation.  The veteran was notified of this determination 
by a letter dated later that month.  Since it is not clear 
what this rating action accomplished, the Board will consider 
the veteran's current claim on a de novo basis.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran was treated on a number of occasions in 
service for complaints involving the right ankle.  A spur 
of the right ankle was demonstrated on X-ray in December 
1976.

3. The veteran has continued to receive treatment following 
service for his right ankle, and degenerative changes have 
been documented.  

4. The veteran's current right ankle complaints concerning 
the right ankle cannot be disassociated from the in-
service findings.  


CONCLUSION OF LAW

A right ankle disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107 (West 1991).  The Court has held that a well-
grounded claim is one which is plausible, meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 Vet 
App. 78, 81 (1990).  In this case, the veteran's statements 
and the medical evidence concerning the onset of his right 
ankle disability are sufficient to conclude that his claim is 
well grounded.  No further development is required in order 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual background

The service medical records reflect that the veteran was seen 
for right ankle complaints on a number of occasions.  He 
complained of chronic ankle and knee pains of four years 
duration in July 1974.  An examination revealed full range of 
motion without pain of the ankle.  The impression was chronic 
sprained ankle.  He complained of swelling of both ankles for 
three years in September 1974.  No ligamentous instability 
was noted.  It was reported that X-rays were essentially 
within normal limits, but there was an area of calcification 
at the medial malleolus.  In January 1975, it was noted that 
the veteran's ankle complaints were difficult to assess.  An 
examination failed to reveal any ankle instability with good 
subtalar motion present.  A tarsal condition needed to be 
ruled out.  The veteran reported a history of bilateral ankle 
pain of 2-3 years duration in September 1976.  There was a 
history of numerous sprains.  There was full active range of 
motion on examination.  

The veteran was afforded a medical board examination in 
December 1976.  According to his history and review of his 
health record, the veteran was well until early 1971, at 
which time he noted progressive discomfort in both ankles, 
primarily under the medial malleoli and metatarsal heads.  He 
had a diagnosis of pes planus.  He had noted progressive 
discomfort bilaterally in the subpatellar region during the 
previous year.  An examination of the ankle revealed full 
active range of motion.  Crepitus was noted on varus stress 
of the right ankle without pain.  A small lateral talar spur 
was noted on the right ankle.  It was asymptomatic, 
clinically.  It was noted that the veteran had submalleolar 
tenderness with prolonged ambulation or standing and 
bilaterally, subpatellar discomfort with standing or 
marching.  No diagnosis pertaining to the right ankle was 
made.  

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in February 1981.  He complained of pain and 
occasional swelling of both knees and that he had pain almost 
constantly in both feet, and it sometimes involved the 
ankles.  No diagnosis referable to the ankle was made.

VA outpatient treatment records dated in 1981 and 1982 have 
been associated with the claims folder.  It was reported in 
April 1982 that the veteran had twisted his right ankle two 
weeks earlier.  When seen in the orthopedic clinic, it was 
noted that there was no fracture, and he had a sprain only.  
He was to be on crutches for three weeks.  He expressed 
continued complaints of right ankle pain in July 1982.  A 
calcification anterior to the ankle joint was noted on X-ray.  
The assessment was chronic sprain of the right ankle.  He was 
seen for recurrent sprains of the right ankle in August 1982.  
The pain was limiting, but not severely so.  An examination 
revealed tenderness over the deltoid.  The veteran was also 
seen in the orthopedic clinic in August 1982.  He stated he 
had a history of repeated ankle sprains in the past.  He also 
indicated that he had sprained his ankles repeatedly in 
service.  Following an examination, the assessment was 
recurrent right ankle sprains.  He was again seen for 
recurrent right ankle sprains in October 1982.  

The veteran was afforded a VA examination in January 1983.  
He related that he had experienced increasing symptoms of 
pain in his ankles and feet.  A cast had been placed on his 
right leg for three weeks, but the symptoms had persisted.  
He described stiffness and weakness of the ankles.  An 
examination disclosed normal range of motion of the right 
ankle joint.  An X-ray of the right ankle revealed the ankle 
mortice to be intact with no definite laxity of the joint 
under stress.  The pertinent impression was bilateral pes 
planus, associated with arthralgia in both ankles.  

VA outpatient treatment records disclose that the veteran was 
seen in March 1983 for a follow-up of right ankle pain.  
Following an evaluation, the assessment was chronic right 
ankle pain, secondary to multiple sprains since 1970-1971.  

The veteran was hospitalized by the VA for unrelated 
complaints from July to August 1988.  A history of weak 
ankles secondary to sports trauma in adolescence was noted.  
The pertinent diagnosis was status post injury to the ankle.  

Additional VA outpatient treatment records dated in 1992 are 
of record.  An X-ray of the right ankle in March 1992 
revealed minimal spur formation along the medial and lateral 
side of the talus.  In September 1992, the veteran related a 
history of an injury to the ankle while playing football.  
The assessment was to rule out degenerative joint disease of 
the right ankle.  The veteran was seen in the foot and ankle 
clinic in October 1992 with a long history of chronic right 
ankle instability since a football injury in 1969.  An 
examination showed pain to palpation over the anterior-
lateral ankle joint. 

During a VA examination in April 1993, the veteran reported 
that he had had right ankle pain since a football injury in 
1969.  He stated that intermittently since then he had ankle 
sprains.  An examination of the right ankle was within normal 
limits.  There was no pain on motion, and no tenderness or 
crepitus.  Range of motion was full.  The impression was 
degenerative joint disease of the right ankle.  

The veteran presented for an arthrogram of the right ankle 
due to previous injuries playing football (1970) at a VA 
facility in December 1993.  No conservative method had 
resolved the pain.  An X-ray of the right ankle in January 
1994 revealed minimal degenerative changes at the tip of the 
medial malleolus.  An October 1994 X-ray of the right ankle 
revealed a hypertrophic spur formation involving the medial 
malleolus.  Magnetic resonance imaging of the lower 
extremities in August 1995 revealed findings involving the 
mid talar dome along the medial aspect and also involving the 
lateral aspect which would be compatible with either post-
traumatic contusion and edema of the bone or avascular 
necrosis.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A review of the record shows that the veteran was treated 
during service for complaints of right ankle pain.  No 
specific conclusions were made except that it was found that 
he had a history of ankle sprains.  It is also significant to 
note that an X-ray of the right ankle approximately two 
months prior to his separation from service revealed a spur.  
The evidence also documents that the veteran has continued to 
report right ankle pain following service.  He was seen 
repeatedly for recurrent right ankle sprains in the early 
1980's.  Degenerative changes and spur formation of the right 
ankle have been noted on recent X-rays of the right ankle.  
The Board finds the veteran's testimony at his hearing in 
February 1999 is persuasive, particularly in view of the in-
service records reflecting treatment for the right ankle.  In 
addition, it cannot be disputed that the veteran has received 
treatment on a consistent basis for complaints similar to 
those he expressed during service.  The Board concludes, 
therefore, that the weight of the evidence supports the 
veteran's claim for service connection for a right ankle 
disability.  


ORDER

Service connection for a right ankle disability is granted.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

